Citation Nr: 1603704	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), to include as secondary to a heart disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which, in part, denied entitlement to service connection for tachycardia/a heart disability, a left shoulder disability and depression/anxiety/insomnia.

While the September 2011 decision, in part, denied entitlement to service connection for depression/anxiety/insomnia, the Board notes that the record indicates that the Veteran also has been diagnosed with other psychiatric disabilities to include PTSD.  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will accordingly consider entitlement to service connection for any and all psychiatric disorders, to include PTSD.

Similarly, while the September 2011 rating decision denied service connection for tachycardia/a heart disability, the Veteran has been diagnosed with ventricular arrhythmia and Wolf-Parkinson-White syndrome.  Accordingly, the Board has also recharacterized this issue as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (noting that when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim); see also Clemons; supra.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held at the RO.  A transcript of the hearing is of record.  

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to VA vocational rehabilitation benefits has been raised by the record in a January 6, 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of entitlement to service connection for an acquired psychiatric disability to include PTSD, to include as secondary to a heart disability and entitlement to service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving doubt in favor of the Veteran, his heart disability is shown to be etiologically related to his active duty service.


CONCLUSION OF LAW

Service connection for a heart disability is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to grant service connection for a heart disability; the Board finds that all notification and development actions needed to fairly adjudicate the claim has been accomplished as to this issue.





Service-connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include cardiovascular-renal disease and hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307 (2015).  Notably, while the Veteran has a currently diagnosed heart disability, he does not have a diagnosis of a chronic heart disease that is applicable under the provisions of 38 C.F.R. §§ 3.307.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

While the Veteran's complete service treatment records are not available, the available service treatment records demonstrate that on multiple occasions he presented with heart palpitations, dizziness, lightheadedness and malaise.  Notably, in July 2005 he referred to the cardiology unit.  The cardiology clinic in August 2005 diagnosed him with heart palpitations and Wolf-Parkinson-White syndrome.

In an October 2015 treatment note, a VA cardiology fellow indicated that the Veteran's Wolf-Parkinson-White syndrome and supra ventricular tachycardia were likely congenital.  However, it was more likely than not that these conditions were exacerbated by his military duty.  

The Veteran underwent a VA examination in November 2015.  A diagnosis of ventricular arrhythmia and Wolf-Parkinson-White syndrome was provided.  The examiner opined that it was at least as likely as not that the Veteran's claimed condition was caused by the claimed in-service injury, event or illness.  He noted that the medical records prior to discharge indicated that the Veteran was experiencing palpitations and was diagnosed with Wolf-Parkinson-White syndrome.  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a heart disability is warranted. 

Initially, the Board notes that there is a current diagnosis of ventricular arrhythmia and Wolf-Parkinson-White syndrome, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

In this instance, the available service treatment records demonstrate that on multiple occasions the Veteran presented with heart palpitations, dizziness, lightheadedness and malaise.

Additionally, the November 2015 VA examiner opined that it was at least as likely as not that the Veteran's heart disability was related to his service as the medical records prior to discharge indicated that the Veteran was experiencing palpitations and was diagnosed with Wolf-Parkinson-White syndrome.  

The Board also notes that in an October 2015 treatment note, a VA cardiology fellow indicated that the Veteran's Wolf-Parkinson-White syndrome and supra ventricular tachycardia were likely congenital.  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, service connection for a congenital defect may be awarded if it is shown that such congenital defect was aggravated through superimposed injury during active service. See VAOPGCPREC 82-90 (July 18, 1990). 

Notably, the October 2015 VA cardiology fellow also opined that it was more likely than not that these likely congenital conditions were exacerbated by the Veteran's military duty.  Thus, the Veteran's physical activities during service can liberally be construed as resulting in injury to his heart condition.  .  

As a result, while the October 2015 VA cardiology fellow indicated that the Veteran's heart disabilities were congenital and the November 2015 VA examiner found that they were the direct result of service, both provided positive opinions regarding the etiology of the disabilities to the Veteran's service.

Significantly, these positive nexus opinions are not contradicted by any other medical evidence or opinion.  Therefore, these positive nexus opinions provide the only competent medical opinion as to the relationship between the Veteran's current heart disability and his service.  

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for a heart disability, is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a heart disability is granted.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran's complete service treatment records for his service are unavailable and that further attempts to find such records would be futile.  

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Regarding his acquired psychiatric disability to include PTSD, the Veteran contends that his acquired psychiatric disability is related to his heart disability.  As determined above, the Veteran has now been granted service connection for a heart disability.  The Veteran testified that he had psychiatric issues in service as he thought at the time that they were anxiety attacks.  Later, he realized that these attacks were in fact symptoms of his heart issues.  However, he also indicated that his depression and anxiety were increased as he was worried about having a heart episode during service.  The Veteran also testified that a VA doctor (Dr. Han) in May 2011 linked the Veteran's anxiety and depression to his heart condition.  The Veteran indicated that he continued to receive treatment from Dr. Han at the Whittier VA Medical Center.  While the record contains VA treatment records from the identified doctor who diagnosed the Veteran with PTSD and major depressive disorder, there is currently no May 2011 VA treatment record which linked the Veteran's anxiety and depression to his heart condition.

The Board notes that the Veteran has yet to undergo a VA examination for his claimed acquired psychiatric disorder to include PTSD disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Accordingly, the Board finds that he should be scheduled for a VA examination and opinion to determine whether the Veteran's acquired psychiatric disability to include PTSD is related to service, to include as secondary to his now service-connected heart disability.

Under these circumstances, the Board finds that a specific VA examination based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale is needed to resolve the claims of entitlement to service connection for an acquired psychiatric disability to include PTSD, to include as secondary to a heart disability.  See 38 U.S.C.A. § 5103A (d) (2) (West 2015 & Supp. 2015), 38 C.F.R. § 3.159(c) (4) (i) (2015); McLendon, supra.
 
Regarding his left shoulder claim, the Veteran testified that he injured his left shoulder in service while loading a rocket on a flight line.  He reported that he had loss of motion of the shoulder and was removed from the flight line for 2 months.  The Veteran also testified that he continued to experience pain during certain ranges of motion of shoulder.

The Board again notes that when service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Accordingly, on remand, the Veteran should be afforded a VA examination to elicit a full history from the Veteran, to include regarding any in-service events, injuries, or treatment, and to determine the nature and etiology of any current left shoulder disability.

The Board notes again that the Veteran testified that he continues to receive treatment from the Whittier VA Medical Center and that a VA doctor in May 2011 linked the Veteran's anxiety and depression to his heart condition.  This particular record is not currently associated with the claims file.

Therefore, it appears that additional records pertaining to the Veteran's service-connected and claimed disabilities may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the Whittier Hospital Medical Center all outstanding medical records all outstanding medical records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder to include PTSD.  

The examiner should determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present at any time during the pendency of this appeal (under DSM-IV criteria), to include PTSD.  The examiner should provide a diagnosis for any psychiatric disorder that existed during the pendency of this claim.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service, to include a fear of hostile military or terrorist activity.  

The examiner should also  offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder to include PTSD is proximately due to or permanently aggravated beyond its natural progression by a service-connected disability to include his now service-connected heart disability.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

4.  The RO should arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of the Veteran's claimed left shoulder disability.  The claims folder should be forwarded to the examiner for review.  

The examiner should determine if the Veteran has a current left shoulder disability.

If a current left shoulder disability exists, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any left shoulder disability found on examination was incurred in or aggravated by the Veteran's active duty military service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


